EXHIBIT 1
                              EXTRA VOTING
County PrePrecinct NaBMD/ICX COMPARTMENTS        SCANNERS       PROVISIONAL BOOTHS
AA Total ALLGOOD           11                               1          1
AB Total ASHFORD P          9                               1          1
AD Total AUSTIN (D         10                               1          1
AE Total AVONDALE          11                               1          1
AF Total AUSTIN DR         10                               1          1
AG Total ASHFORD D         11                               1          1
AH Total ASHFORD P         14                               1          1
AI Total AVONDALE          12                               1          1
BB Total BOULEVAR          14                4              1          1
BC/JA TotaBRIAR VIST       14                4              1          1
BD Total BRIARLAKE          7                               1          1
BE Total BRIARWOO           9                               1          1
BF Total BROCKETT          11                               1          1
BG Total BRIARCLIFF        12                               1          1
BH Total BROCKETT          10                               1          1
BI Total BROOKHAV          13                               1          1
BJ Total BROWNS M          15                               1          1
BL Total BOULDERC           8                               1          1
BM Total BETHUNE M         15                4              2          1
BR Total BURGESS E         14                               1          1
CA Total COLUMBIA          10                               1          1
CB Total CANBY LAN          8                               1          1
CC Total COLUMBIA           7                               1          1
CD Total CEDAR GRO         15                1              1          1
CE Total CHAMBLEE           8                               1          1
CF Total CANDLER-M         14                               1          1
CG Total CHAPEL HI         13                               1          1
CH Total CHESNUT E          9                               1          1
CI Total CLAIREMO          13                               1          1
CJ Total CLAIRMON          12                               1          1
CK Total CLARKSTO          15                               1          1
CL Total CLIFTON            7                               1          1
CM Total COLUMBIA           9                               1          1
CN Total COAN REC          15                1              1          1
CO/WJ TotCROSS KEY         15                5              2          1
CP Total CROSSROA          11                               1          1
CQ Total CANDLER           14                               1          1
CR Total CEDAR GRO          7                               1          1
CS Total CEDAR GRO         15                               1          1
CU/CT TotaCOVINGTO         13                               1          1
CV Total CLAIREMO          13                               1          1
CW Total CORALWO           12                               1          1
CX Total CANDLER P         15                               1          1
CY Total CLARKSTO          10                               1          1
CZ Total CHAMBLEE          12                               1          1
DA/DB Tot DORAVILLE   15   2   1   1
DC Total DRESDEN E    15   5   2   1
DD Total DECATUR (     8       1   1
DE Total DUNAIRE E     9       1   1
DF Total DUNWOOD      11       1   1
DG Total DUNWOOD       8       1   1
DH Total DRUID HIL    10       1   1
DI Total DUNWOOD      10       1   1
EA Total EAST LAKE    15   1   1   1
EC Total EMBRY HIL     7       1   1
EF Total EVANSDAL     13       1   1
EG Total EMORY SO     12       1   1
ER Total EMORY RO      8       1   1
FA Total FAIRINGTO    15   6   2   1
FB Total FERNBANK      8       1   1
FC Total FLAT SHOA     9       1   1
FE Total FLAT SHOA    13       1   1
FG Total FLAT ROCK    12       1   1
FJ Total FLAT SHOA    10       1   1
FK Total FLAKES MI     8       1   1
FL Total FLAT SHOA    11       1   1
FM Total FREEDOM      13       1   1
GA Total GLENNWO      10       1   1
GB Total GLENHAVE      7       1   1
GC Total GRESHAM      14       1   1
GD Total GEORGETO     15   1   1   1
GF Total GLENWOO       9       1   1
HA Total HAMBRICK     14       1   1
HB Total HAWTHOR      15       1   1
HF Total HUNTLEY H    13       1   1
HG Total HUGH HOW      7       1   1
HH Total NARVIE J H   15   1   1   1
HI Total HARRIS-MA     6       1   1
IA Total IDLEWOOD      9       1   1
IB Total INDIAN CR     9       1   1
JB Total JOLLY ELEM   14       1   1
KA Total KELLEY LAK   12       1   1
KB Total KINGSLEY E   10       1   1
KC Total KELLEY CHA    5       1   1
KE Total KNOLLWO      10       1   1
KG Total KITTREDGE     8       1   1
LA Total LAKESIDE H   12       1   1
LB Total LAVISTA RO    9       1   1
LC Total LAVISTA      13       1   1
LD Total LITHONIA (    7       1   1
LE Total LIN-MARY     12       1   1
LH Total LITHONIA H   14       1   1
LV Total LIVSEY ELE    5        1   1
MA Total MILLER-EL    14        1   1
MB Total MCNAIR H     15    1   1   1
MC Total MARBUT E     15    1   1   1
MD/MP ToMCNAIR/M      14    4   1   1
ME Total MCLENDO      14        1   1
MF/MI TotMCWILLIA     15   13   2   1
MG Total MEDLOCK       8        1   1
MH Total MIDVALE E    11        1   1
MJ Total MONTCLA       9        1   1
MK Total MONTREA      10        1   1
ML Total MEADOWV      14        1   1
MN Total MEMORIA      12        1   1
MQ Total MOUNT VE     10        1   1
MR Total MATHIS-BO    11        1   1
MS Total MOUNT VE      9        1   1
MT Total METROPO      13        1   1
MU Total MONTGOM       9        1   1
MV Total MILLER GR     8        1   1
MW/HC ToMIDVALE R     14    4   1   1
MZ /PR TotMILLER GR   15    9   2   1
NC Total NORTH HA      9        1   1
ND Total NORTHLAK      6        1   1
NF Total NORTH PEA     7        1   1
OA Total OAK GROV      9        1   1
OB Total OAKCLIFF E    8        1   1
OK Total OAKHURST      9        1   1
OV Total OAK VIEW     14    5   1   1
PA/MO To PEACHCRE     15    7   2   1
PB Total PEACHTRE     14        1   1
PC Total PRINCETON     9        1   1
PE Total PINE LAKE     2        1   1
PF Total PLEASANT     14    4   1   1
PG Total PONCE DE     11        1   1
PH Total PANOLA        6        1   1
PI Total PANOLA W      9        1   1
PN Total PINEY GRO     8        1   1
RA Total RAINBOW      15        1   1
RC Total REDAN ELE    12        1   1
RD Total REHOBOTH      7        1   1
RE Total ROCKBRID     14        1   1
RF Total ROCK CHA     11        1   1
RG Total ROWLAND      15        1   1
RH Total REDAN-TR     15        1   1
RI Total ROCKBRID     15        1   1
RJ Total ROWLAND       8        1   1
RK Total REDAN RO     11        1   1
RL Total ROCK CHA     15   1   1   1
RM Total REDAN MI     10       1   1
SA Total SAGAMOR      11       1   1
SB/NB TotaSCOTT/NO    14   4   1   1
SC Total SHAW-ROB     11       1   1
SD Total STONE MO      9       1   1
SE Total SILVER LAK   15   4   2   1
SF Total SKYLAND (     8       1   1
SG Total SNAPFING      7       1   1
SH Total SMOKE RIS     8       1   1
SI Total STN MTN M    12       1   1
SJ Total STONE MIL    14       1   1
SK Total SHADOW R     15   2   1   1
SL Total STONEVIEW     8       1   1
SM Total SALEM MID    14       1   1
SO Total SOUTH DES    13       1   1
SP/SQ TotaSTONE MT    15   4   2   1
SR Total SNAPFING     10       1   1
SS Total SNAPFING      8       1   1
ST Total STEPHENSO    15       1   1
SU Total SOUTH HA     15       1   1
SV Total STEPHENSO    14       1   1
SW Total STONECRE     14       1   1
SY Total SNAPFING     15   4   2   1
TA Total TERRY MIL    11       1   1
TC Total TONEY ELE     7       1   1
TF Total TUCKER LIB   14       1   1
TG Total TILLY MILL    6       1   1
TH Total TUCKER       11       1   1
VB/SN TotaVALLEY BR   10       1   1
WA Total WADSWOR      13       1   1
WB Total WESLEY CH    11       1   1
WD Total WOODROW      14       1   1
WF Total WINNONA       8       1   1
WG Total WOODRID      15       1   1
WI Total WARREN T      5       1   1
WK Total WHITE OA     12       1   1
WL Total WINTERS C     6       1   1
WN Total WYNBROO      14       1   1
YA Total YOUNG RO      8       1   1
